TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00320-CR



                                Javier Cabrera Moya, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2012-263, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Javier Cabrera Moya appeals from his open plea of guilty to the first-

degree felony offense of possession with intent to deliver a controlled substance in penalty group 1

(methamphetamine), 400 grams or more, enhanced by his pleading of true to prior felony

convictions. See Tex. Health & Safety Code §§ 481.102(6), 481.112(f). After a hearing, the

trial court assessed punishment at 58 years and 310 days of imprisonment. The trial court certified

Moya’s right to appeal the question of punishment.

               Moya’s court-appointed attorney has filed a motion to withdraw supported by a

brief addressing this appeal and concluding that this appeal is frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a

professional evaluation of the record in this cause demonstrating why there are no arguable appellate

grounds to be advanced. See id.; see also Penson v. Ohio, 488 U.S. 75, 80 (1988); High v. State,
573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim.

App. 1974); Jackson v. State, 485 S.W.2d 553, 553 (Tex. Crim. App. 1972); Gainous v. State,

436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Counsel sent a copy of the brief to Moya and advised

him of his right to examine the appellate record in this cause and to file a pro se brief. See Anders,
386 U.S. at 744. Moya did not file a pro se brief and did not request an extension of time to do so.

               We have reviewed the record in this cause and find no reversible error. See Garner

v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that this appeal is frivolous. Counsel’s motion to

withdraw is granted. The judgment of conviction is affirmed.




                                               Jeff Rose, Justice

Before Justices Puryear, Rose, and Goodwin

Affirmed

Filed: February 14, 2014

Do Not Publish




                                                  2